Citation Nr: 0430694	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  95-05 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, sought for the purposes of establishing 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits, and Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The veteran served on active duty from July 1953 to July 
1973.  The appellant is veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

This case was the subject of a Board decision dated in March 
2003, in which the Board found that new and material evidence 
has been received to reopen the appellant's claim; and was 
the subject of a June 2004 VA oncologist's medical opinion 
obtained by the Board.
 
The issue of entitlement to Chapter 35 educational benefits 
is addressed in the REMAND appended to the decision.  This 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part. 


FINDINGS OF FACT

The veteran's death was caused by metastatic bladder cancer, 
which was at least as likely as not a consequence of his in-
service cigarette smoking.  


CONCLUSION OF LAW

The criteria for direct service connection for the cause of 
the veteran's death and Dependency and Indemnity Compensation 
have been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2003); VAOPGCPREC 2-93.
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant the appellant's claim for service connection 
for the cause of the veteran's death.  Therefore, no further 
notice or development is needed with respect to this issue.

Factual Background

The veteran's service medical records do not include any 
references to a bladder disorder or diagnosis of cancer of 
the bladder.  January 1972 service medical records indicate 
the veteran was a heavy smoker, and that he underwent 
excision of a white lesion on his lip, for which a biopsy was 
ordered.  The July 1973 retirement examination did not reveal 
any disorders of the genitourinary tract.

The veteran's DD Form 214s reveal he was awarded a Vietnam 
Service Medal, a Combat Action Ribbon and a Presidential Unit 
citation.

An October 1979 record from Balboa Naval Hospital indicates 
the veteran had metastatic transitional cell carcinoma of the 
bladder which had been treated in April 1979.

A Narrative Summary of hospitalization in October and 
November 1979 at the Naval Regional Medical Center notes the 
veteran smoked two packs per day for 15 years and had ceased 
smoking 7 years ago.

A December 1979 VA examination report includes diagnoses of 
metastatic cancer of the bladder and "? Agent Orange 
exposure."  It was noted the veteran was employed as a clerk 
at the post office and as an eligibility worker after his 
retirement from the service.

From a May 1980 RO rating decision it is clear that the 
veteran was not service-connected for any disability at the 
time of his death.

A Certificate of Death reveals the veteran died in June 1980.  
The cause of death was listed as metabolic acidosis secondary 
to renal failure, as a consequence of hepatic failure, as a 
consequence of diffuse carcinomatosis.  No autopsy was 
performed.  The veteran died at Naval Regional Medical 
Center, at Camp Pendleton, Oceanside, San Diego County, 
California.

The RO denied service connection for the cause of the 
veteran's death in July 1980.  The appellant filed a notice 
of disagreement with that decision in July 1981.  The RO 
issued a statement of the case to the appellant in September 
1981.  The appellant did not submit a substantive appeal.

In September 1989, the appellant requested that her claim for 
DIC benefits be reopened.  She submitted a September 1981 
letter from her family physician.  He wrote he had spoken to 
two urologists regarding the onset date of the veteran's 
cancer.  They indicated that it was impossible to prove how 
long it had taken his cancer to develop.  They stated there 
were at least two carcinogens known to cause that cancer, one 
was aniline dye.  The family physician opined that it was 
certainly possible the veteran first developed his cancer 
while in the Marine Corps but no one could say that for 
certain one way or the other.

In May 1990, the appellant submitted additional post-service 
treatment records from the Naval Regional Medical Center at 
Camp Pendleton dated in May 1979.  They included tissue 
examination revealing malignancy of the bladder wall.  The 
report noted no pathologic diagnosis of the prostate gland.

In a detailed and thoroughly well-researched and reasoned 3-
page June 2004 written opinion, a VA oncologist concluded as 
follows:

The [veteran] died of metastatic bladder cancer 
and the bladder cancer was a least as likely as 
not a consequence of his cigarette smoking.  His 
bladder cancer was most likely not present during 
his time in the service.  However, the process of 
cells acquiring genetic changes that eventually 
lead to his cancer most likely began while he was 
in the service and smoking.  The [veteran's] 
medical record does not allow me to determine if 
his nicotine addiction began during his time in 
service.  My impression is that he began smoking 
prior to his enlistment, that he intensified his 
smoking during his time in service, and that he 
was able to stop smoking in 1972 after he was 
evaluated for a possible cancerous lip lesion.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2003).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

For claims filed prior to June 9, 1998, service connection 
for a tobacco-related disability can be established in two 
basic ways: direct service connection or secondary service 
connection.  See VAOPGCPREC 19-97.

Direct service connection may be established if the evidence 
shows injury or disease resulting from tobacco use in 
service.  VAOPGCPREC 2-93. 

With regard to the issue of secondary service connection, the 
VA General Counsel found that a determination as to whether 
secondary service connection should be established depends 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97.

The Board recognizes that, in July 1998, the President of the 
U.S. signed the "Internal Revenue Service Restructuring and 
Reform Act of 1998" (IRS Reform Act) into law as Public Law 
No. 105-206.  In pertinent part, the IRS Reform Act strikes 
out section 8202 of the "Transportation Equity Act for the 
21st Century" (TEA 21), which was earlier signed by the 
President into law in June 1998, and inserts a new section 
that expressly prohibits the granting of service connection 
for a disability on the basis that it resulted from an injury 
or disease attributable to the use of tobacco products by a 
veteran during his service in the military.  112 Stat. 685, 
865-66 (1998) (codified at 38 U.S.C. § 1103).  Since, 
however, section 1103 applies only to claims that were filed 
after June 9, 1998, it has no effect on this case because the 
appellant filed her claim before that date.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2003).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis 

The private medical statement dated in September 1981 
indicates that a physician consulted with specialists as to 
the proposed connection between the veteran's service and the 
date his cancer developed, and that the opinion was to the 
effect that the contended causal relationship was "possible."  
Further, in reviewing the medical literature submitted by the 
appellant, the Board notes that there are references to the 
strong relationship between cigarette smoking and bladder 
cancer and a latency period of between 16 and 22 years.  
Given the documented history of cigarette smoking for at 
least 15 years during the veteran's approximately 20 years of 
service, his apparent discontinuance of smoking just prior to 
his service separation in 1973, and his development of 
bladder cancer in 1979, the Board finds that the medical 
excerpts relating to the latency period of bladder cancer and 
its relationship to tobacco use can be fairly construed to 
bolster the appellant's claim.

Of course, of much greater probative value in support of the 
veteran's claim is the VA oncologist's June 2004 opinion that 
the veteran's metastatic bladder cancer that led to his death 
was at least as likely not a consequence of cigarette 
smoking.  From the facts of the case, it appears more likely 
than not that the veteran began smoking during service or 
just prior to service or at some time within his first 5 
years of service, and that his smoking intensified during his 
20-year period of service, lasting 15 years or more, until he 
quit smoking the year before his discharge.  Thus, in light 
of the current medical evidence of record, it appears 
implausible to now dissociate his cancer of the bladder from 
his in-service smoking.  Moreover, the June 2004 VA 
oncologist opined that the genetic changes that led to the 
veteran's post-service cancer most likely began during 
service and were at least as likely as not a consequence of 
his cigarette smoking.  As the cancer was at least as likely 
as not due to in-service smoking, there is no need to show 
that the veteran became addicted to nicotine during service; 
service connection on a direct basis for the cause of the 
veteran's death is warranted.  VAOPGCPREC 2-93.  By law, 
then, Dependency and Indemnity Compensation is warranted as 
well.  38 U.S.C.A. § 1310.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to Dependency and Indemnity Compensation is 
granted.



REMAND

The appellant has applied for Chapter 35 education benefits. 
The claim for education benefits has been denied on the basis 
that service connection for the cause of the veteran's death 
has been denied.  As the Board has found the cause of the 
veteran's death to be service-connected, this threshold 
criterion is now met.  See 35 U.S.C.A. § 3500 (West 2002).  
Because the application for educational benefits was received 
many years ago, it is not clear whether or in what context 
the appellant still seeks Chapter 35 educational benefits.  
Nor is there sufficient information in the claims file to 
fully adjudicate the claim.

Accordingly, this issue is REMANDED for the following action: 

1.  If the appellant's claim for Chapter 
35 benefits cannot be granted 
immediately, the RO should ensure that 
all applicable notification and 
development actions required by the laws 
providing for Chapter 35 education 
benefits are promptly satisfied.  The RO 
should seek to assist the appellant in 
completing all necessary application 
materials for such benefits, if such 
benefits are still sought, and should 
assist her in development of her claim.

2.  If any Chapter 35 benefits requested 
on appeal are not granted to the 
appellant's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case, which must contain notice of all 
relevant action taken on the claim.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



